FiLED
lilestsm Disirict of W'uhis.g*.on

s:` Swm _ Pau|a Pehl
JAN I;\ C fillg 313 aamharr st.
r;Ae:: :.. ustcusn c= sex Ray'“°"d’ WA 98577
oF 'ru: asca:euprcfv doui=rr
January 24, 2019

The Honorab|e lodge Christopher Alston
Banlcruptcy Court, Western District of Washington
700 Stewart St.

$eattle, Washington 98101

Case # 16-11767-CMA (Northwest Territorial Mint)
Supplemental Declaration to Docket #1999 in direct response to Doc|cet #1979.

Mr. Northrup's response to the Court’s question about the alteration of the brief in support of
the Mike White hiring (Docket #0753) is viciously distorted to cover the truth.

We submit what are the facts:

1.

The issue of opposition to the continuation of Erin Robinson and Paul Wagner is
unrelated to the issue of the Mark White employment because Mike White was being
hired as Production Manager in Dayton, NV whereas frin Robinson worked in |(ent, WA
and Pau| Wagner, also in l(ent, was to be N|ike White's superior and the person he
reported to. Mr. Northrup is attempting to distort the facts to hide the truth.

. The “hire / fire" clause did not originate with Ms. Pehl, but was a term of employment

given by the Trustee in verbal representations allegedly made to the candidate but not
supported by the Letter of Engagement. The issue came up because of the lack of a
written, proper employment contract and confusion about the terms of employment
The issue of .leff Goodfellow came up in regards to the fact that he held the position of
Production Manager and he did not “step down" to his former position as the Trustee
alleged he would to allow Mr. White to take up his position. To try to help save face for
everyone, a proposal was floated to make Nlr. White VP of Production.

The added sections to Nlr. Northrup's “vanilla" draft were meant to ask the Court for
clarification of Mr. White's position, given the hopeless mudd|e created by the Trustee.
After the intervention of Nir. Calvert and Mr. Gearin, all the clauses requesting
clarification of the employment terms were dropped.

The missing section dropped in the filed 0753 version of the response does not support Mr.
Northrup’s narrative of the motives ascribed to Paula Peh|. The sections dropped were merely

omit

CaSe 16-11767-CMA DOC 2017 Filed 01/30/19 Ent. 01/30/19 14242:52 Pg. 1 Of 2

reasonable requests for clarification of terms of employment formulated and worded by Mr.
Northrup himself. The missing section:

however, the Comrniltee is concerned that the scope oer. White’s authority and duties
as Production Manager has not been adequately set forth in die brief “employment ofler”/letter
agreement attached as Exhibit A to the Declaration of Mark Calvert (Dkt. #712) filed in support
ofthe Employment Motion. At a minimum, the Committee believes that the contractual
agreement between the Tnistee and Mr. White should address and clarify the following issues:

a.) The Cotumittee understands that mere is already a Production Manager at the
Debtor’s Daytou location. What is or will be the relationship between Mr. White and the current
Production Manager?

b.) What specific authority does Mr. White have to make personnel decisions
particularly personnel retention decisions that affect production?

5.) Mr. White has left a responsible position to work for the Truswc aud, ultimately,
the creditors in this case. The Committee applauds Mr. Wl‘iite for his decision and simply wants
to make sure that Mr. White is given the resources, support and authority to do his job: stabilize,
build, manage, and enhance the Debtor’s production at the Dayton facility

 

lt was understood at all times that any authority that Mr. White might be assigned to hiring and
firing decisions related exclusively to production line personnel in Dayton.

We ask the Court to review the emai|s attached in evidence of the true and complete exchange
that occurred regarding the issue of the Mike White hire, done under extreme time constraints
starting at about noon on Sept 23, 2016 for a filing deadline given as 5:00pm of the same day,

| declare under the penalty of perjury under the laws of the United States that the foregoing is
true and correct.

Respectful|y submitted,

Paula Pehl
Member, Unsecured Creditors' Committee

/FVQJZ¢{¢`;§_

CaSe 16-11767-CMA DOC 2017 Filed 01/30/19 Ent. 01/30/19 14242:52 Pg. 2 Of 2

